Title: From Thomas Jefferson to the Superintendent of the Shipyard, 12 March 1781
From: Jefferson, Thomas
To: Superintendent of the Shipyard



Sir
Richmond March 12th 1781

Captain Maxwell being absent, I am at a loss to know what is doing with the State vessels. He was desired to have them fitted for immediate Service, and I think said that the Jefferson one of the Gallies and, if I mistake not, the Tempest would be in order.
Be pleased to see that this work be carried on with all possible Dispatch, and that the vessels be in readiness to execute the Orders of the Continental Commanding Officer. Let me hear from you immediately that I may know the present State of things.
Where is Commodore Baron? If I knew where to send to him, I should require his assistance. I am &c.,

T. J.

